FILED IN
                                  COURT OF APPEALS
                          t       HOUSTON. TEXAS

                                  JUL 27 2015
                               CHRISTOPHER A. PRINE
                                      CLERK




                I   Uo.H'14-OOb^^l/

tkil merits,
                           ^
        SSjiSfe




               1.
Pl^iPt (l^MkutmomjH^f^/ff


To topi hOpd tam mlHhajUlii^

     ^^



mm/fananiiti&fouu-lsm Comply nZW
Sm\Wn\ ridfdh ad ititehjMon MUffwr£


 il\ mix* W.irt^'^
                 <2l y
and Mtf dW PWaj fild halloo kimh
fated inftk toil Mi in W.jfriJ+j
M«k * &id t± MM***'*"* A


ZftmmyX^jkMMddipaSl hmm\b)U
Ml^ VLL ?04/, «r4k fe^ fll fyM
M U»m/nk jw^. ift to u*.mm) ^


                                    M



                     Umwl Urn

                 fcfihlWn,"/+ ITS

             \
                 ogUhi^uhtnl\M
                          tfl




        ORDQl



M>     won-!*<^*^|£S$
/Wo/))- is itaV^'1'*'
           'J.
     baouuh fouL


O&miito            I- )])mm




1 p-Moft »: